Title: To James Madison from William Billings, 17 January 1805 (Abstract)
From: Billings, William
To: Madison, James


17 January 1805, Canaan, New York. “I did my self the honor to write you from N York about three years past Informing you of some Nefarious practices against the Nation.
“I now take the Liberty to Inform you that from some Commerceial Conc[e]rns that have Come Under my Notice I think that Some Fraud has ben practiceed under Claims of French Spoialations [sic].
“If you will please to serch the files & Inform me if James Sheafe Esq late a U S Senator from Portshmouth N Hampshire has Acted as agent for a Claim filed in Office Under Mr Pickerring on a Brigt called the Philanthropist of Baltimore Jn Hodgden Master Captored by a French Priveteer and Condemned at Guadeloop at the time.
“Victor Hugh Commanded which Relates to the enquirie.
“If James Sheafe has Obtained Compensation please to Inform who his agency has ben for and Immeadiately on receiving the requisite Information I will then if you request come on to Washington and Inform you of the particulars or Write from my farm which I now live on.”
Adds in a postscript: “I do not know if on an Occasion of this kind if it is propr to adress you if not please to Inform me how it should be.
“New Labenon is the Nearest Post Office Joins on this Town.”
